DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains implied language "The invention comprises".  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one duration ratio factor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, line 1 “at least one transducer” is unclear since there is already a transducer in claim 1. Is this another transducer or referencing the one in claim 1? For examination purposes, the transducer is interpreted as another transducer. 
Claim 7 recites the limitation "the digital signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on their dependency of a rejected base claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. an abstract idea) without significantly more. 
Claims 1-7

Step
Analysis
1: Statutory Category?
Yes - claiming an apparatus
2A – Prong 1: Judicial Exception Recited?
Yes - At least one processor is configured to execute a program stored in the memory wherein the program computes frequency by using mathematical formulas

2A – Prong 2: Integrated into a Practical Application?
No - The claim 1 includes additional element/step of the "actuator", "computing system", "closed loop controller", and "at least one transducer" and the additional functions of "based on … are stored in said memory", "to provide output data" ,"program computes at least one tidal volume based on said computed respiration frequency and said determined minute volume".  However, storing and retrieving information in memory is a well-understood, conventional computer function and the actuator, closed loop controller, transducer and computing system is no more than providing a particular technological environment or field of use.   Generally linking the use of the judicial exception to a particular technological environment or field of use is not qualified as integration into a practical application of the judicial exception.  Such additional limitations do not integrate abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claims 2 and 5 depend from claim 1 further define function of the processor and program with calculated data in the computing system.  Further clarifying the function fails to integrate the judicial exception into a practical application. 

Claim 3 includes an additional elements, “a gas source”.  The generic supply limitation is no more than merely applying the exception to provide gas to user based on outputs.  Thus, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 4 includes additional elements, “a user interface” and “a display unit”.  The generic display limitation is no more than merely applying the exception on a display.  Thus, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 6-7 includes additional elements, “A/D converter” and “D/A converter”.  The generic converter limitation is no more than merely converting signals of the exception to provide an output.  Thus, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
  

2B: Claim provides an Inventive Concept?
No - As discussed in Step 2A Prong two, the additional steps/elements are not sufficient to amount to significantly more than the judicial exception.  In addition, the function of the computing system using a stored program with mathematical formulas for computing data and the closed loop controller providing output (claim 1) are is known in the art.  See page21 line 18 to page 24 line 7 of applicant’s specification for the description of the well-known computing system 20 and program.  

Since the additional limitations do not provide improvements to any other technical field, applying the judicial exception with, or by use of a particular machine, effecting a ventilation apparatus, actuator, transducer, computing system, and controller to a different state, nor applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, they  do not integrate the Judicial Exception into practical application at Step 2A or provide an inventive concept in Step 2B.


Therefore, claims 1-7 are not eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (8,695,593) in view of Keitel (6,216,690).
With respect to claim 1, Tehrani discloses a ventilator apparatus (system for mechanical ventilation; see Abstract, line 1), comprising a ventilator (10, fig 2) with at least one actuator (pressure support, see col. 3, lines 25-28 and col. 11, lines 22-24); at least one computing system (11, fig 2) connected to said at least one actuator (connected to the ventilator to control pressure support); said at least one computing system comprising at least one memory (see col. 2, lines 24-25) and at least one processor (digital processor, fig 2); at least one transducer (see col. 2, line 25) configured to provide input signals from a patient to said computing systems (see col. 2, lines 25-28); wherein said at least one processor is configured to execute a program (note a program can be written to perform any function/calculation) stored in said memory (see col. 3, lines 44-47) wherein said program computes a respiration frequency (total respiratory rate, see col. 7, line 41) based on a previously defined lung model (compliance and resistance, see RES and 1/COMP in equation for F1 in col. 7), depending on said minute volume (minute ventilation MV formula in col 7 can be rearranged and put into F1 equation), at least one functional dead space (VD in F1 equation col 7), at least one time constant (TEMIN, col 7, lines 61) and said at least one duration ratio factor (TI/TE, see col. 7, line 58), which are stored in said memory (note: the memory is capable of storing the data), where said computed respiration frequency is optimized on at least one minimum of a delivered parameter (in closed loop control the continuous calculation allows for optimal frequency), which is induced to the patient using said ventilator (see col. 13, lines 5-8); an inspiratory time and an expiratory time based on said computed respiration frequency (TI/TE) and said at least one duration ratio factor are estimated in said program (note: the program can be provided to perform any function based on the written code); said program computes at least one tidal volume (see col. 10, line 10) based on said computed respiration frequency and said determined minute volume (see formula in col. 9, line 67), and a closed loop controller (see col. 1, line 15) connected to said computing system (control unit in 11, fig 2), configured to provide output data (col. 3, line 22) representing a delivered respiratory parameter of the ventilator including a respiratory pressure (see claim 44, and col. 11, lines 22-24) but lacks the transducer configured to provide an input signal including minute volume.
However, Keitel teaches a delivery system (10, fig 1) with a transducer (sensor, 42, fig 1) including minute volume sensor to provide signals to a processor for controlling (see col. 7, lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer of Tehrani to include sensing minute volume as taught by Keitel so as to provide a user specific minute volume to use for calculating personalized breathing data for output based on the user’s needs.
With respect to claim 2, the modified Tehrani shows that said program is configured to compute said respiration frequency (see F1 equation in col 7 of Tehrani), which is optimized on at least one35 minimum of the delivered mechanical respiration mean power (output of calculation provides optimal ventilation by Tehrani), which is induced to the patient using at least one actuator of said ventilator.
With respect to claim 3, the modified Tehrani shows a gas source (Tehrani does not disclose a gas source but a mechanical ventilator inherently has a source of gas to supply the user), which is connected with said at least one actuator of said ventilator (pressure support ventilation of Tehrani modifies the pressure of the gas source; col. 11, lines 22-24 ) and where said at least one actuator of said ventilator is configured to control at least one of the delivered respiratory parameter (pressure support).
With respect to claim 4, the modified Tehrani shows a user interface (12, fig 1 of Tehrani) coupled to said at least one computing system (see 17 in fig 2 of Tehrani) for setting at least said respiratory parameters (see col. 3, lines 37-39 of Tehrani) and further comprising a display unit (computer screen, col. 3, lines 52-53 of Tehrani) coupled to said at least one computing system for displaying output data (col. 3, lines 54-58 of Tehrani), representing at least said computed respiration frequency and at least one of said respiratory pressure (see claim 37 of Tehrani).
With respect to claim 5, the modified Tehrani shows another transducer configure to provide input signals representing an oxygen concentration (pulse oximeter; 21, fig 2 and col. 4, lines 39-40 of Tehrani). 
With respect to claim 6, the modified Tehrani shows at least one A/D converter connected between said at least one transducer and said at least one computing system (30-33, fig 2 of Tehrani) to convert analog signals from said at least one transducer into digital signals, which are processed in said at least one computing system (see col. 4, lines 40-54 of Tehrani).
With respect to claim 7, the modified Tehrani shows at least one D/A converter (19, fig 2 of Tehrani) connected between said closed loop controller and said at least one actuator of the ventilator (see location in fig 2 of Tehrani) to convert the digital signals into analog signals and to supply said analog signals to said at least one actuator of said ventilator (see col. 4, lines 54-59 of Tehrani), which subsequently operates with at least said computed respiration frequency and said tidal volume (see col. 13, lines 3-7 of Tehrani).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tobia (5303698), Rapoport (5803066), Tehrani (2005/0109340), Euliano (2012/0215081), and Himmelstoss (2021/0128853) are cited to show additional ventilation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785        

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785